Citation Nr: 9928268	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-25 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a right knee 
disorder.

2.  Entitlement to a compensable evaluation for a service-
connected left lateral eyebrow scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1993 and October 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO) which, respectively, found 
no new and material evidence to reopen a claim of entitlement 
to service connection for a right knee disorder and continued 
a noncompensable disability rating for a left lateral eyebrow 
scar.  The veteran appealed the April 1993 decision to the 
Board which remanded the new and material evidence claim to 
the RO in July 1996 for further development.  After 
completion of the requested development to the extent 
possible and continued denial of the veteran's claim the RO 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  By an unappealed decision in September 1989 the RO denied 
entitlement to service connection for a right knee disorder.

2.  Evidence associated with the claims file subsequent to 
the RO's September 1989 denial bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.

3.  There is no competent medical evidence linking a right 
knee disorder with the veteran's period of active service.

4.  The veteran's service-connected left lateral eyebrow scar 
is moderately disfiguring.


CONCLUSIONS OF LAW

1.  The RO's September 1989 decision denying entitlement to 
service connection for a right knee disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).

2.  New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
right knee disorder is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).

3.  The veteran's claim for entitlement to service connection 
for a right knee disorder is not well grounded.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.385 (1998).

4.  The criteria for a 10 percent disability rating for left 
lateral eyebrow scar have been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 
7800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

The veteran essentially asserts that there is new and 
material evidence to support reopening his claim of 
entitlement to service connection for a right knee disorder.  
The RO previously had considered the claim for service 
connection for a right knee disorder and, by a September 1989 
rating decision, denied the benefit sought.  The denial was 
based upon the RO's finding of no current disability.  The 
September 1989 decision became final when the veteran 
declined to initiate an appeal.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

The VA may reopen and readjudicate a final decision only upon 
finding new and material evidence.  38 U.S.C.A. §§  5108, 
7105; 38 C.F.R. § 3.156(a) (1998); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  If VA finds evidence to be new and 
material it then determines whether the claim is well 
grounded.  Winters v. West, 12 Vet. App. 203, 206-07 (1999) 
(en banc).  The VA then evaluates a well-grounded claim on 
the merits after ensuring fulfillment of the duty to assist.  
Id.; 38 U.S.C.A. § 5107.

The evidence of record at the time of the RO's September 1989 
decision included the veteran's service medical records 
(SMRs) documenting a right knee injury in service, and VA 
examination reports from March 1983 and August 1989 noting no 
right knee disorder or abnormality.

Among the evidence associated with the claims file after 
entry of the RO's September 1989 decision are VA reports of 
treatment and examination from February 1990 to March 1998 
which include diagnoses for degeneration of the right knee 
medial meniscal disc with decreased flexion.  These records 
are new and material because they are neither cumulative nor 
redundant of previously submitted materials and because they 
purport to provide a necessary element of the veteran's claim 
-- heretofore missing evidence of a current right knee 
disorder.  With the submission of this new and material 
evidence the veteran's claim is thus reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The next step in the Board's analysis is to determine whether 
the veteran's reopened claim is well grounded.  See Winters 
v. West, 12 Vet. App. at 206.  A well grounded claim is one 
that is plausible, capable of substantiation or meritorious 
on its own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no 
duty to assist the claimant in developing the facts pertinent 
to his claim and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

SMRs confirm that the veteran sought and received treatment 
for a right knee disorder several times in service.  There is 
evidence of a right knee sprain, a contusion sustained in a 
traffic accident and subsequent pain.  However there is no 
diagnosis for a chronic right knee disorder and the veteran's 
separation physical examination and history are silent as to 
a right knee disorder.

There is no documentary evidence of a right knee disorder for 
more than ten years after the veteran's separation from 
service.  A report of a VA examination in March 1983 includes 
no evidence of a right knee disorder or a veteran complaint 
of right knee discomfort.  A report of a VA examination in 
August 1989 is similarly silent and includes evidence of 
normal right knee range of movement.  In February 1993 the 
veteran sought VA alcohol detoxification treatment after 
reporting an injury to his right knee sustained in a bathtub 
fall.  He was diagnosed with a right knee contusion with no 
fracture.  A June 1993 VA joints examination report includes 
a diagnosis of degenerative meniscal disease of the right 
knee with decreased flexion.  The VA examiner who conducted a 
February 1997 joints examination confirmed that diagnosis and 
opined that the veteran's right knee disorder probably was 
not related to his period of active service.  Instead, the 
examiner stated that the veteran's "symptoms are real but 
are more than likely a result of normal degenerative changes 
that we would expect to see in a 40 year old knee."  No 
other medical evidence associated with the claims file 
causally links a right knee disorder with the veteran's 
period of active service.

In testimony at his RO hearings in January 1994 and April 
1998 the veteran insisted that he had experienced continuous 
pain since his in-service right knee injuries.  He also 
contended that his February 1993 bathtub fall was caused by 
his weakened right knee.

Beyond the appellant's own statements, there is no competent 
medical evidence linking a right knee disorder to the 
veteran's period of active service.  However, because the 
veteran is a lay person with no medical training or 
expertise, his statements alone cannot constitute competent 
evidence of the required nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions).  In addition, a VA 
examiner has opined that the veteran's right knee disability 
probably was not related to his active service.  Inasmuch as 
the record is devoid of competent medical evidence 
establishing a link between a right knee disorder and the 
veteran's period of active service, the veteran's claim for 
service connection for this disorder is implausible and must 
be denied as not well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468. As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and an 
explanation as to why his current attempt fails.

Disability rating for a facial scar

The veteran contends that he is entitled to a higher 
evaluation for his service-connected facial scar because the 
disorder is more disabling than contemplated by the current 
noncompensable rating.  He asserts that the scar causes him 
discomfort because it is disfiguring and easily visible.

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because a 
challenge to an evaluation of a service-connected disability 
is sufficient to establish a well-grounded claim for an 
increased rating, see Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992), 
the Board finds that the veteran's claim for an increased 
rating based upon an alleged increase in the severity of his 
service-connected disability is well grounded.  Once a 
claimant presents a well-grounded claim, the VA has a duty to 
assist the claimant in developing facts which are pertinent 
to the claim.  Id.  The Board finds that all relevant facts 
have been properly developed and that all evidence necessary 
for equitable resolution of the issue on appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more nearly the criteria required for that 
rating.  38 C.F.R. § 4.7.  A disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board granted service connection for a left lateral 
eyebrow scar in August 1989 and assigned a noncompensable 
disability rating pursuant to Diagnostic Code (DC) 7800.  
That evaluation has been in effect ever since.

Under 38 C.F.R. § 4.118, DC 7800, pertaining to disfiguring 
scars of the head, face and neck, a complete or exceptionally 
repugnant deformity of one side of the face or a marked or 
repugnant bilateral disfigurement warrants a 50 percent 
disability rating (80 percent for tissue loss and 
cicatrization and marked discoloration, color contrast, or 
the like); a severely disfiguring scar, especially if it 
produces a marked and unsightly deformity of the eyelids, 
lips or auricles warrants a 30 percent disability rating (50 
percent for tissue loss and cicatrization and marked 
discoloration, color contrast, or the like); a moderately 
disfiguring scar warrants a 10 percent rating (30 percent for 
tissue loss and cicatrization and marked discoloration, color 
contrast, or the like), and; a slightly disfiguring scar is 
noncompensable.

SMRs disclose that the veteran sustained a laceration of the 
left eyebrow when he slipped and fell on stairs in service.  
The injury required sutures to close.  The report of an 
August 1989 VA examination notes without comment the healed 
residual scar over the veteran's left eye.  The report of a 
November 1997 VA examination describes a jagged, "noticeably 
cosmetically unappealing" one-and-a-quarter inch scar over 
the left eyebrow.  The examiner noted that a disfiguring 
hypertrophied dog-ear hanging in the middle of the scar and 
sparse eyebrow hair probably indicate that the original 
laceration was sutured incorrectly.  The report notes no 
keloid formation, edema, inflammation, adherence, ulceration, 
skin breakdown, discoloration, depression or elevation, 
functional or tissue loss, or neurological involvement.  
Clear color photographs of the veteran's scar accompany the 
examination report.

At his April 1998 RO hearing the veteran and his wife 
testified about the effect of the scar on the veteran's life.  
The veteran stated that the scar is the first thing he sees 
in his mirror every morning and that people he meets 
frequently ask about and comment on the scar.  It is clear 
from the brief testimony that the veteran was keenly aware 
that his scar was easily visible and disfiguring and that it 
attracted much unwelcome attention.

The Board finds that photographs accompanying the examination 
report confirm the examiner's assessment of a cosmetically 
unappealing scar, which constitutes a moderately disfiguring 
scar as defined by DC 7800.  Accordingly, the Board finds 
that the evidence supports a 10 percent disability rating for 
the veteran's service-connected left lateral eyebrow scar.  
The Board further finds that the evidence does not support a 
higher rating under this DC not only because the scar is not 
severely disfiguring but also because there is no evidence of 
keloid formation, edema, inflammation, adherence, ulceration, 
skin breakdown, discoloration, depression or elevation, 
functional or tissue loss, or neurological involvement.



ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a right knee disorder.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to a 10 percent disability rating for a left 
lateral eyebrow scar is granted.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


 

